Citation Nr: 0301147	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  99-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected scars of the lower right leg.

2.  Entitlement to an increased rating for service-
connected varicose veins of the right leg, currently 
evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973, and from September 1978 to October 1978.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision by the RO in 
Pittsburgh, Pennsylvania which denied an increase in a 
noncompensable rating for service-connected scars of the 
right lower leg, and which granted an increased 10 percent 
rating for service-connected varicose veins of the right 
leg.  The veteran appealed for increased ratings.  He 
requested a Board hearing, and subsequently withdrew his 
hearing request.  In October 2000, the Board remanded the 
case to the RO for further evidentiary development.  The 
case was subsequently returned to the Board.

The Board thereafter conducted additional development, and 
obtained additional evidence.  The veteran was provided 
notice of this development and was sent a copy of the 
additional evidence in November 2002.  See 38 C.F.R. 
§§ 19.9(a)(2), 20.903 (2002).  The veteran's 
representative provided additional argument in November 
2002.

During the course of the appeal, the RO denied service 
connection for disabilities of the right knee, ankle, and 
hip.  The veteran filed a timely notice of disagreement, 
and a statement of the case was issued in April 2001.  As 
the veteran has not filed a substantive appeal as to these 
issues, they are not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Scars of the right lower leg are asymptomatic and 
cause no functional impairment.

3.  Varicose veins of the right leg are no more than 
moderate in degree, with varicosities of superficial veins 
below the knees and symptoms of pain and cramping on 
exertion.  The varicose veins of the right lower extremity 
also have been manifested by no more than intermittent 
edema of the leg or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scars of the 
right lower leg have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (as revised August 30, 2002).

2.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  
The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The veteran has undergone VA 
examinations.  Although the veteran's representative has 
asserted that such examinations are inadequate, the Board 
disagrees, and finds that they were comprehensive and 
responsive to the rating criteria.  The Board concludes 
that discussions as contained in the initial rating 
decision in July 1998, in the January 1999 statement of 
the case, in the May 2001 supplemental statement of the 
case, and in letters dated in March 2000 and March 2001 
have provided the veteran with sufficient information 
regarding the applicable rules.  The veteran and his 
representative have submitted written arguments.  The 
letters, the statement of the case, and the supplemental 
statement of the case provided notice to the veteran of 
what was revealed by the evidence of record.  
Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured 
by the veteran is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Factual Background

The veteran served on active duty from November 1969 to 
November 1973, and from September 1978 to October 1978.  A 
review of his service medical records shows that he was 
treated for a contusion to his right calf in January 1973.

Private medical records from M. E. Connelly, MD, dated 
from February 1974 to March 1974, reflect that the veteran 
was diagnosed with varicose veins of the right leg, 
running from the medial knee area down to just above the 
medial malleolus.  He underwent a right saphenofemoral 
ligation, multiple distal ligations, and a complete 
greater saphenous stripping.  The final diagnoses were 
varicose veins of the right leg, and an incompetent right 
greater saphenous system.

At an April 1974 VA examination, the examiner noted eight 
scars over the right leg and in the right inguinal area.  
The diagnosis was postoperative residuals of venous 
surgery on the right leg.

In a May 1974 rating decision, the RO established service 
connection for varicose veins of the right leg, with a 10 
percent rating, and for scars on the right lower leg, with 
a noncompensable rating.  

In July 1978, the veteran requested that his benefits be 
discontinued as he planned to enlist in the US Coast 
Guard.  His benefit payments were accordingly 
discontinued.  In October 1978, the veteran requested that 
his service-connected compensation be reinstated.  

In a March 1979 rating decision, the RO reduced the rating 
for varicose veins to 0 percent.  Noncompensable ratings 
have remained in effect until the instant appeal.
 
In January 1998, the veteran submitted a claim for 
increased ratings.  He said his residuals of a right leg 
injury were giving him a lot of aggravation.

At an April 1998 VA examination of the veteran's scars, 
the examiner noted several scars on the right lower leg, 
including a 5 by 1/2-centimeter linear scar of the anterior 
medial lower leg, a 3-centimeter linear scar of the medial 
leg, a 3-centimeter linear scar of the lower third of the 
leg, and a 7-centimeter by 1/2-centimeter linear scar of the 
anterior ankle and foot.  On examination, the scars were 
non-tender, non-adherent, and were smooth and flat.  There 
was no ulceration or breakdown of the skin, no elevation 
or depression of the scars, and no underlying tissue loss.  
There was keloid formation on two of the scars.  The scars 
were reddened.  There was no disfigurement, and no 
limitation of function by the scars.  The diagnosis was 
scars secondary to venous stripping.

At an April 1998 VA examination of the veteran's veins, 
the veteran reported that his right leg went numb and 
ached all the time.  He also complained of ankle numbness.  
He tired easily, steps aggravated his disability, and 
elevation and rest helped his condition.  He denied 
current treatment.  The examiner indicated that the 
veteran's varicose veins did not cause problems with his 
usual activities.  On examination of the right leg, there 
were no visible or palpable varicose veins.  There were no 
ulcers, edema, stasis pigmentation, or eczema.  The 
examiner indicated that the veteran had several 
postoperative vein stripping scars on the right lower leg, 
and that none were causing a problem or were disfiguring 
in appearance.  There were normal arterial pulsations, and 
there was no edema or cyanosis.  The extremity was warm 
and dry, with normal hair distribution.  The pertinent 
diagnosis was post varicose veins of the right leg with 
stripping - no chronic problem.

In a July 1998 decision, the RO granted an increased 10 
percent rating for service-connected varicose veins of the 
right leg, and denied an increase in a 0 percent rating 
for scars of the right lower leg.  The instant appeal 
ensued.

The veteran has submitted various statements during the 
appeal essentially complaining of disabilities of the 
right knee and right ankle.  In September 1998, he 
complained of right leg pain.

Private medical records from Dr. Piston dated from 1998 to 
1999 primarily reflect treatment for right knee, right 
shoulder, and right ankle disabilities.  A March 1998 
initial consultation shows that on examination, there were 
no varicosities, lesions, or ulcerations of the skin, and 
no edema of the lower extremities.

Private medical records from Sharon Regional Health System 
dated from 1998 to 2000 primarily reflect treatment for 
disabilities of the right knee and back, and are negative 
for treatment of varicose veins or scars of the right leg.  

Similarly, private medical records from Dr. Shaughnessy 
dated from 1998 to 2000 primarily reflect treatment for 
orthopedic and neurological disabilities, and are negative 
for treatment of varicose veins or scars of the right leg.  
In October 1998, he noted tenderness in both of the 
veteran's calves.  The right leg was not swollen.  In 
September 2000, among several other complaints, the 
veteran reported that he had throbbing pain in his right 
calf at times.

VA outpatient treatment records dated from 1999 to 2000 
primarily reflect treatment for orthopedic and 
neurological disabilities and are negative for treatment 
of varicose veins or scars of the right leg.

In October 2000, the Board remanded the case to the RO 
primarily for a VA examination of the veteran's right leg.

By a statement dated in March 2001, the veteran said he 
was experiencing problems in his right lower leg, 
specifically numbness, loss of feeling, pain, and locking 
of the right knee and ankle.  He reported VA orthopedic 
treatment.

During an April 2001 VA examination of the veteran's 
scars, he reported that his scars did not cause any 
discomfort other than some occasional itching.  He was not 
currently receiving treatment for his scars.  On 
examination, there were several small scars along the 
right lower extremity.  There was a 3-centimeter linear 
scar on the lower third of the leg, a 3-centimeter linear 
scar on the posterior lower third of the leg, a 3-
centimeter linear medial leg scar, a 5 by 1/2-centimeter 
linear scar of the medial aspect of the anterior lower 
leg, and a 7 by 1/2-centimeter-wide linear scar of the 
anterior ankle and foot region.  The scars were non-tender 
and non-adherent.  The texture was smooth, and there was 
no ulceration or breakdown of the skin.  There was no 
elevation or depression.  The scars were all flush scars, 
and there was no appreciable underlying skin or tissue 
loss.  There was no keloid formation or edema.  The color 
of all the scars was white as compared to normal flesh 
tone and they were not considered disfiguring.  There was 
no limitation due to these scars.  There was normal hair 
distribution in the lower leg and normal arterial pulses 
distally.  The diagnosis was superficial scars of the 
right lower extremity secondary to venous stripping.

During an April 2001 VA examination of the right leg, the 
veteran complained of right knee pain, ankle pain, and hip 
pain.  The diagnosis was right chondromalacia patella.  
The examiner opined that the veteran's varicose vein 
problem and subsequent surgery were a separate entity from 
his knee problems.

At an April 2001 VA examination of the veteran's veins, 
the veteran reported that his scars sometimes became red 
and itchy.  He denied current treatment for varicose veins 
of the right leg.  He denied specific aching in the legs 
related to the venous system.  He reported leg pains 
related to other entities.  On examination, there was no 
swelling of the leg, he did not wear support hose, and 
Homans test was negative.  The diagnosis was superficial 
small leg scars secondary to venous thrombotic vessel 
stripping in March 1974.

By statements dated in October 2001 and March 2002, the 
veteran's representative asserted that the recent VA 
examination was inadequate.

In September 2002, the Board received records from the 
Social Security Administration (SSA) reflecting that the 
veteran was awarded disability benefits for psychiatric 
disorders.  Associated medical records are partially 
duplicative and are negative for treatment of varicose 
veins of the right leg or scars of the right lower leg.

Analysis

The veteran contends that his service-connected varicose 
veins of the right leg and scars of the right lower leg 
are more disabling than currently evaluated.

When rating the veteran's service-connected disabilities, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.

The rating schedule criteria for evaluating both 
cardiovascular disorders and skin disorders changed during 
the pendency of the appeal.  Where laws or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version 
most favorable to the appellant will apply.  Karnas, 
supra.  Here, either the old or new rating criteria may 
apply, whichever are most favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.

Scars of the Right Lower Leg 

Although the rating criteria for skin disorders were 
recently revised, effective August 30, 2002, the Board 
notes that the criteria applicable to the veteran's 
service-connected scars of the right lower leg are 
essentially unchanged.  The Board finds that its 
consideration of both the new and old criteria is 
therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  It is provided by 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002) that scars may 
also be rated based on any limitation of function of the 
part affected.

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent.   38 C.F.R. § 4.118, 
Diagnostic Code 7803 (as revised on August 30, 2002).  A 
superficial scar which is painful on examination is rated 
10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as 
revised on August 30, 2002).  It is provided by 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as revised on August 30, 
2002) that scars may also be rated based on any limitation 
of function of the part affected.

Governing regulation provides that a zero percent rating 
is assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).

The medical evidence demonstrates that the veteran does 
not receive treatment for his scars of the right lower 
leg, and that his only complaint relative to such scars is 
occasional itching.  There is no evidence that any of the 
scars are poorly nourished, unstable, or have repeated 
ulceration, and no evidence of pain related to the scars.  
Reports of VA examinations show that there is no 
limitation of function of the right leg due to the scars.  
Hence, the Board finds that an increased rating is not 
warranted for scars of the right lower leg under 
Diagnostic Codes 7803, 7804, or 7805, under either the new 
or old rating criteria.

As the preponderance of the evidence is against the claim 
for an increased rating for scars of the right lower leg, 
the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b) (West Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, in evaluating this claim, the Board notes that 
there is no evidence of an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002).  Therefore, the Board will not consider the 
question of entitlement to an extraschedular evaluation.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).


Varicose Veins of the Right Leg 

The veteran's service-connected varicose veins of the 
right leg were initially evaluated under 38 C.F.R. § 
4.104, Code 7120 (1997) (effective prior to January 12, 
1998).  Such provides for a 10 percent rating for 
unilateral varicose veins that are moderate, with 
varicosities of superficial veins below the knee, with 
symptoms of pain or cramping on exertion.  A 20 percent 
rating is warranted for unilateral varicose veins that are 
moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. in diameter, with symptoms 
of pain or cramping on exertion, and no involvement of the 
deep circulation.

On January 12, 1998, the rating criteria for varicose 
veins were revised and are found in 38 C.F.R. § 4.104, 
Code 7120 (2002).  Under the new version of the code, a 10 
percent rating is warranted for varicose veins where there 
is intermittent edema of extremity or aching and fatigue 
in leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  
A 20 percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation 
or eczema.

The medical evidence demonstrates that in 1974, the 
veteran underwent a right saphenofemoral ligation, 
multiple distal ligations, and a complete greater 
saphenous stripping.  Recent medical records are negative 
for any varicosities of the right leg, let alone 
varicosities above the right knee.  The medical evidence 
of record has consistently reflected that there is no 
evidence of ulceration, skin breakdown, or deep vein 
thrombosis.  Although the veteran has voiced multiple 
complaints related to his right leg, the actual medical 
records from recent years indicate the service-connected 
varicose veins of the right leg are not the source of the 
various problems of which the veteran complains.  He has 
unrelated non-service-connected ailments (e.g., right knee 
and ankle disabilities) which may be the source of his 
symptoms, and such non-service-connected conditions may 
not be considered in support of the claim for an increased 
rating for the service-connected condition.  38 C.F.R. § 
4.14 (2002).

Considering the old rating criteria of Code 7120, 
objective examinations of the veteran's service-connected 
varicose veins of the right leg have not shown that the 
condition is moderately severe involving superficial veins 
above and below the knee, in order to meet the old 
criteria for an increased rating.  Rather, the evidence 
shows that the varicose veins of the right lower extremity 
are no more than moderate in degree, with no varicosities 
of superficial veins below the right knee and subjective 
symptoms of pain and cramping on exertion.  Such warrants 
a 10 percent rating for varicose veins of the right lower 
extremity under the old rating criteria.

Considering the new rating criteria of Code 7120, 
objective examinations do not show persistent edema that 
is incompletely relieved by elevation of the extremity, as 
required to meet the new criteria for an increased rating.  
Rather, the varicose veins of the right lower extremity 
have been manifested by no more than intermittent edema of 
the leg or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation 
of the extremity or compression hosiery.  Such supports 
the current 10 percent rating for varicose veins of the 
right leg under the new rating criteria.

Under either the old or new rating criteria, right lower 
extremity varicose veins are no more than 10 percent 
disabling. As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of- the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert, supra.

Finally, in evaluating this claim, the Board notes that 
there is no evidence of an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002).  Therefore, the Board will not consider the 
question of entitlement to an extraschedular evaluation.  
Shipwash, supra.


ORDER

An increased rating for scars of the right lower leg is 
denied.

An increased rating for varicose veins of the right leg is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

